
	

115 SRES 272 ATS: Commemorating the 230th anniversary of the signing of the Constitution of the United States.
U.S. Senate
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 272
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2017
			Mr. Cruz (for himself and Mr. Blumenthal) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 230th anniversary of the signing of the Constitution of the United States.
	
 Whereas, on September 17, 1787, the Constitution of the United States was signed by 39 delegates from 12 States;
 Whereas the Constitution of the United States was subsequently ratified by each of the original 13 States;
 Whereas James Madison and the other delegates drafted the Constitution of the United States in Order to form a more perfect Union, establish Justice, insure domestic Tranquility, provide for the common defence, promote the general Welfare, and secure the Blessings of Liberty for the people of the United States;
 Whereas the Constitution of the United States has provided the means and structure for the United States and the people of the United States to achieve a level of prosperity, liberty, security, and justice that is unparalleled among nations;
 Whereas the contributions of the Constitution of the United States to the welfare of individuals reach far beyond the borders of the United States;
 Whereas the Constitution of the United States— (1)was the first permanent constitution in the world adopted by elected representatives;
 (2)includes seminal ideas about individual rights, the separation of powers, and the rule of law; and (3)has inspired the constitutional systems of government of countries throughout the world;
 Whereas the Constitution of the United States has been amended 27 times since its adoption and includes amendments that reflect the will of the people of the United States to form a more perfect Union, such as amendments to recognize and protect individual rights, eliminate slavery, and expand the franchise;
 Whereas the Senate continues to strive to preserve and strengthen the values and rights bestowed on the United States and the people of the United States by the Constitution of the United States; and
 Whereas the preservation in the hearts and minds of the people of the United States of the values and rights expressed in the Constitution of the United States would be advanced by an official recognition on September 17, 2017, of the 230th anniversary of the signing of the Constitution of the United States: Now, therefore, be it
		
	
 That the Senate— (1)on September 17, 2017, commemorates the 230th anniversary of the signing of the Constitution of the United States; and
 (2)calls on the people of the United States to observe the day with appropriate ceremonies and respect, including by reading the Constitution of the United States and reflecting on the enduring structure of government built by the Founders and successive generations of people of the United States.
			
